DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities:  nucleus position machine leaning model should be corrected to nucleus position machine learning model.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an image generation unit in claim 8 and 9
a first machine learning model storage unit in claim 8
a cell area estimation unit in claim 8
a second machine learning model storage unit in claim 9
a nucleus position estimation unit in claim 9
a cell shape estimation unit in claim 9 and 14
a machine learning model generation unit in claim 10-12
	The corresponding structure for these units correspond to a computer system as described in ¶[0032] of the specification of the instant application.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20180292784 A1) in view of Sekiguchi et al. US PG-Pub (US 20190156481 A1).
Regarding Claim 1, Nguyen teaches a cell image analysis method comprising: a machine learning model generation step for generating a machine learning model by performing machine learning using training data including a phase image of a cell for an input image of the machine learning (¶[0033] Training the CNN model 220 requires a training dataset of sub-sampled phase aberration images and their corresponding ground truth (label) images. Details of the data preparation steps for training the CNN model 220 and the implementation of the CNN model are described further below. The examiner interprets that the prior art is using the images acquired from the holographic microscope as seen in Figure 1 in order to train the CNN)and a pseudo cell area image for a ground truth(¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). Then, each of cell's phase distribution images, binary masks and subsampled phase aberration images were augmented using flipping (horizontally and vertically) and rotating (90°, 180°, and 270°). Therefore, 1836 single cell phase distribution images, corresponding to 1836 single cell binary masks and 1260 sub-sampled background phase aberration were obtained. In order to create the training data set, 4-10 real phase maps of cells were randomly added into each of the 1260 phase aberration images that contain no samples at random positions.), the phase image being generated based on hologram data acquired by holographic microscopy(¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516.), the pseudo cell area image corresponding to the phase image((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets the ground truth image is based on the phase image), wherein a phase image for an analysis target cell is used as an input image. (¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516. [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model),
Nguyen doesn’t explicitly teach the pseudo cell image being based on a stained image acquired by staining cytoskeletons and an area estimation step for outputting a cell area estimation image indicating a cell area using the machine learning model.
Sekiguchi teaches the pseudo cell image being based on a stained image acquired by staining cytoskeletons (¶[0037] The first training image (70) is a bright field image captured under a bright field microscope of a stained image of a sample prepared by applying a bright field observation stain to a tissue sample taken from an individual or a sample containing cells collected from the individual, and the second training image (71) is a fluorescence image of a sample prepared by applying fluorescent nucleus stain to the sample under fluorescence observation under a microscope, wherein the position in the sample of the fluorescence image (71) corresponds to the position in the sample of the acquired bright field image (70). ¶[0064], A typical example of a sample containing cells is a sample for cytological diagnosis (cytological specimen), and staining is Papanicolaou staining. The examiner interprets the training images being used are stained images of cells.); and an area estimation step for outputting a cell area estimation image indicating a cell area using the machine learning model (¶[0029] Each time the analysis data (80) are input, the deep learning algorithm (60) generates data (82) indicating whether the region is a cell nucleus region included in the analysis target image (78) for each unit pixel. In this way it is possible to classify into a cell nucleus region and other regions for each unit pixel (one pixel) of an analysis target tissue image or an image including a cell.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Sekiguchi in order to determine the location of the nucleus of the cell for boundary detection. One skilled in the art would have been motivated to modify Nguyen in this manner in order to improve the discrimination accuracy of the neural network. (Sekiguchi, ¶[0017])
Regarding Claim 2, the combination of Nguyen and Sekiguchi teaches the cell image analysis method as recited in claim 1, 
Nguyen teaches wherein the phase image on an analysis target cell is used as an input image( ¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516. [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model),;wherein in the machine learning model generation step, in addition to a cell area machine learning model based on the training data including the pseudo cell area image for a ground truth image, the pseudo cell area image corresponding to the phase image((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets that the prior art is using areas of the cells to label the ground truth data in order to train the machine learning system.),
Nguyen does not explicitly teach a nucleus position machine learning model is generated by performing machine learning using training data including a phase image of a cell for an input image and a pseudo nucleus position image for a ground truth image and the pseudo cell area image being based on a stained image acquired by staining a cell nucleus and wherein the cell image analysis method further comprises: a nucleus position estimation step for outputting a nucleus position estimation image indicating a position of the cell nucleus using the nucleus position machine learning model and a cell shape estimation step for estimating a boundary of each cell based on the nucleus position estimation image to acquire a cell shape estimation image in which respective cells are shown in a separated manner from information on the boundary of the cell and the cell area estimation image.
Sekiguchi teaches a nucleus position machine learning model is generated by performing machine learning using training data including a phase image of a cell for an input image and a pseudo nucleus position image for a ground truth image, (¶[0029] Each time the analysis data (80) are input, the deep learning algorithm (60) generates data (82) indicating whether the region is a cell nucleus region included in the analysis target image (78) for each unit pixel. In this way it is possible to classify into a cell nucleus region and other regions for each unit pixel (one pixel) of an analysis target tissue image or an image including a cell. [0030] It is preferable that the deep learning algorithm (60) is generated according to the type of tissue sample or the type of sample containing cells. In this way it is possible to selectively use the deep learning algorithm (60) according to the type of the analysis target tissue image or the image including cells, and it is possible to improve the discrimination accuracy of the neural network (60). The examiner interprets that the deep learning algorithm is determining the nucleus position of the cell for the input data into the network.).and the pseudo cell area image being based on a stained image acquired by staining a cell nucleus( [0021] The training data (74) used for learning of the deep learning algorithm (60) include a stained image (70) of a sample prepared by applying a bright field observation stain.  [0022] The stain used for bright field observation is preferably hematoxylin nucleus stain.); wherein in the area estimation step, the cell area estimation image is output using the cell area machine learning model(¶[0088], When the color density value data 81 of each pixel of the analysis data 80 are input to the neural network 60, an estimated value 82 (binary) of the pixel located at the center of the analysis data 80 is output from the output layer 60b. For example, when the estimated value is 1, the value indicates the region of the cell nucleus, and when the estimated value is 0, it indicates the other region. That is, the estimated value 82 output from the output layer 60b of the neural network 60 is data generated for each pixel of the analysis target image and is data indicating whether it is a cell nucleus region in the analysis target image. )and wherein the cell image analysis method further comprises: a nucleus position estimation step for outputting a nucleus position estimation image indicating a position of the cell nucleus using the nucleus position machine learning model([0027] The deep learning algorithm (60) preferably classifies the analysis data (80) into classes indicating regions of cell nuclei contained in the analysis target image (78). In this way it is possible to classify arbitrary positions of an analysis target tissue image and an image including a cells into a region of a cell nucleus and another region. [0028] It is preferable that the output layer (60b) of the neural network (60) is a node having a soft max function as an activation function. In this way it is possible for the neural network (60) to classify arbitrary positions of an analysis target tissue image and an image including a cell into a finite number of classes.), and a cell shape estimation step for estimating a boundary of each cell based on the nucleus position estimation image to acquire a cell shape estimation image in which respective cells are shown in a separated manner from information on the boundary of the cell and the cell area estimation image. [0162] In step S29 following step S28, the processing unit 20A also performs a cell nucleus region detection process on the cell nucleus region of the binary image 83 of the analysis result. In the binary image 83, the region of the cell nucleus and the other regions are distinguished and represented by binary values. Therefore, in the binary image 83, it is possible to discriminate the region of the cell nucleus by detecting the position of the pixel whose estimate value of the pixel changes from 1 to 0 or the pixel changing from 0 to 1. As another embodiment, it also is possible to detect the boundary between the region of the cell nucleus and the other region, that is, detect the region of the cell nucleus. ¶[0163] Although optional, the processing unit 20A may create a cell nucleus region weighted image 84 by superimposing the region of the obtained cell nucleus on the analysis target image 78. The processing unit 20A outputs the created cell nucleus region weighted image 84 to the output unit 27, and ends the image analysis process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Sekiguchi in order to determine the location of the nucleus of the cell for boundary detection. One skilled in the art would have been motivated to modify Nguyen in this manner in order to improve the discrimination accuracy of the neural network. (Sekiguchi, ¶[0017])
Regarding Claim 5, the combination of Nguyen and Sekiguchi teaches the cell image analysis method as recited in claim 1, wherein the machine learning uses a fully convolutional neural network.  (Nguyen, ¶[0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model 606.)
Regarding Claim 8, Nguyen teaches a cell analysis device comprising: a holographic microscope ([0026] FIG. 1A is a schematic that shows a bi-telecentric digital holographic microscopy (BT-DHM) system 100); an image generation unit configured to generate a phase image of a cell based on hologram data acquired by observing the cell with the holographic microscope(¶[0033] Training the CNN model 220 requires a training dataset of sub-sampled phase aberration images and their corresponding ground truth (label) images. Details of the data preparation steps for training the CNN model 220 and the implementation of the CNN model are described further below. The examiner interprets that the prior art is using the images acquired from the holographic microscope as seen in Figure 1 in order to train the CNN); a first machine learning model storage unit configured to store a cell area machine leaning model( [0042] FIG. 7 is a flowchart for an image acquisition process 700 using the digital holography microscope described herein according to one example. A sample may be deposited or provided in the sample holder 124. At step 702, one or more images (i.e., holograms) are captured by the CCD 134. At step 704, the CNN model associated with a type of the sample may be retrieved from the memory.) 
generated by performing machine learning using training data including a phase image of a cell for an input image and a pseudo cell area image for a ground truth image((¶[0033] Training the CNN model 220 requires a training dataset of sub-sampled phase aberration images and their corresponding ground truth (label) images. Details of the data preparation steps for training the CNN model 220 and the implementation of the CNN model are described further below. ¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). Then, each of cell's phase distribution images, binary masks and subsampled phase aberration images were augmented using flipping (horizontally and vertically) and rotating (90°, 180°, and 270°). Therefore, 1836 single cell phase distribution images, corresponding to 1836 single cell binary masks and 1260 sub-sampled background phase aberration were obtained. In order to create the training data set, 4-10 real phase maps of cells were randomly added into each of the 1260 phase aberration images that contain no samples at random positions.), the phase image being generated based on hologram data, (¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516.), the pseudo cell area image corresponding to the phase image((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets the ground truth image is based on the phase image),wherein a phase image generated by the image generation unit for an analysis target cell is used as an input image. (¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516. [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model),
Nguyen doesn’t explicitly teach the pseudo cell area image being based on a stained image acquired by staining cytoskeletons; and a cell area estimation unit configured to output a cell area estimation image indicating a cell area using a cell area machine learning model stored in the first machine learning model storage unit,
Nguyen doesn’t explicitly teach the pseudo cell image being based on a stained image acquired by staining cytoskeletons and an area estimation step for outputting a cell area estimation image indicating a cell area using the machine learning model.
Sekiguchi teaches the pseudo cell image being based on a stained image acquired by staining cytoskeletons (¶[0037] The first training image (70) is a bright field image captured under a bright field microscope of a stained image of a sample prepared by applying a bright field observation stain to a tissue sample taken from an individual or a sample containing cells collected from the individual, and the second training image (71) is a fluorescence image of a sample prepared by applying fluorescent nucleus stain to the sample under fluorescence observation under a microscope, wherein the position in the sample of the fluorescence image (71) corresponds to the position in the sample of the acquired bright field image (70). ¶[0064], A typical example of a sample containing cells is a sample for cytological diagnosis (cytological specimen), and staining is Papanicolaou staining. The examiner interprets the training images being used are stained images of cells.); and a cell area estimation unit configured to output a cell area estimation image indicating a cell area using a cell area machine learning model stored in the first machine learning model storage unit (¶[0029] Each time the analysis data (80) are input, the deep learning algorithm (60) generates data (82) indicating whether the region is a cell nucleus region included in the analysis target image (78) for each unit pixel. In this way it is possible to classify into a cell nucleus region and other regions for each unit pixel (one pixel) of an analysis target tissue image or an image including a cell. ¶[0101], the processing performed by the processing unit 20 means the processing actually performed by the processing unit 20 based on the program stored in the recording unit 23 or the memory 22 and the deep learning algorithm 60.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Sekiguchi in order to determine the location of the nucleus of the cell for boundary detection. One skilled in the art would have been motivated to modify Nguyen in this manner in order to improve the discrimination accuracy of the neural network. (Sekiguchi, ¶[0017])
Regarding Claim 9, the combination of Nguyen and Sekiguchi teaches the cell analysis device as described in claim 8, Nguyen further teaches further comprising: generated by performing machine learning using training data including a phase image of a cell for an input image of the machine learning and a pseudo cell position image for a ground truth, ((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets that the prior art is using areas of the cells to label the ground truth data in order to train the machine learning system.), the phase image being generated based on hologram data, (¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516.), the pseudo cell position image corresponding to the phase image, ((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets the ground truth image is based on the phase image),
wherein the phase image generated by the image generation unit for an analysis target cell is used as an input image (¶[0039], At step 502, a raw hologram is obtained. At step 504, the Fourier transform of the raw hologram is obtained. At step 506, the +1 order spectrum is identified. Then, a band pass filter is applied to the +1 order at step 508. At step 510, an inverse Fourier transform is applied to the +1 order cropped spectrum obtained at step 508. At step 512, the processor 136 may extract the phase information. At step 514, the processor 136 may perform phase unwrapping to obtain the training data 516. [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model),;
Nguyen does not explicitly teach a second machine learning model storage unit configured to store a nucleus position machine leaning model and the pseudo cell position image being based on a stained image acquired by staining a cell nucleus; a nucleus position estimation unit configured to output a nucleus position estimation image indicating a nucleus position using a nucleus position machine learning model stored in the second machine learning model storage unit, and a cell shape estimation unit configured to estimate a boundary of each cell based on the nucleus position estimation image to acquire a cell shape estimation image in which respective cells are shown in a separated manner from information of the boundary of the cell and the cell area estimation image.
Sekiguchi teaches a second machine learning model storage unit configured to store a nucleus position machine leaning model (¶[0097] Unless otherwise specified in the following description, processing performed by the processing unit 10 means processing performed by the CPU 11 based on the program stored in the recording unit 13 or the memory 12 and the neural network 50. The examiner interprets the nucleus position machine learning 
the pseudo cell position image being based on a stained image acquired by staining a cell nucleus( [0021] The training data (74) used for learning of the deep learning algorithm (60) include a stained image (70) of a sample prepared by applying a bright field observation stain.  [0022] The stain used for bright field observation is preferably hematoxylin nucleus stain.);a nucleus position estimation unit configured to output a nucleus position estimation image indicating a nucleus position using a nucleus position machine learning model stored in the second machine learning model storage unit, (¶[0029] Each time the analysis data (80) are input, the deep learning algorithm (60) generates data (82) indicating whether the region is a cell nucleus region included in the analysis target image (78) for each unit pixel. In this way it is possible to classify into a cell nucleus region and other regions for each unit pixel (one pixel) of an analysis target tissue image or an image including a cell. [0030] It is preferable that the deep learning algorithm (60) is generated according to the type of tissue sample or the type of sample containing cells. In this way it is possible to selectively use the deep learning algorithm (60) according to the type of the analysis target tissue image or the image including cells, and it is possible to improve the discrimination accuracy of the neural network (60). The examiner interprets that the deep learning algorithm is determining the nucleus position of the cell for the input data into the network.).and a cell shape estimation unit configured to estimate a boundary of each cell based on the nucleus position estimation image to acquire a cell shape estimation image in which respective cells are shown in a separated manner from information of the boundary of the cell and the cell area estimation image. [0162] In step S29 following step S28, the processing unit 20A also performs a cell nucleus region detection process on the cell nucleus region of the binary image 83 of the analysis result. In the binary image 83, the region of the cell nucleus and the other regions are distinguished and represented by binary values. Therefore, in the binary image 83, it is possible to discriminate the region of the cell nucleus by detecting the position of the pixel whose estimate value of the pixel changes from 1 to 0 or the pixel changing from 0 to 1. As another embodiment, it also is possible to detect the boundary between the region of the cell nucleus and the other region, that is, detect the region of the cell nucleus. ¶[0163] Although optional, the processing unit 20A may create a cell nucleus region weighted image 84 by superimposing the region of the obtained cell nucleus on the analysis target image 78. The processing unit 20A outputs the created cell nucleus region weighted image 84 to the output unit 27, and ends the image analysis process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Sekiguchi in order to determine the location of the nucleus of the cell for boundary detection. One skilled in the art would have been motivated to modify Nguyen in this manner in order to improve the discrimination accuracy of the neural network. (Sekiguchi, ¶[0017])
Regarding Claim 10, the combination of Nguyen and Sekiguchi teaches the cell analysis device as recited in claim 8, Nguyen further teaches further comprising: a machine learning model generation unit configured to generate a machine learning model by performing machine learning using training data including the phase image of the cell for an input image, (¶[0033] Training the CNN model 220 requires a training dataset of sub-sampled phase aberration images and their corresponding ground truth (label) images. Details of the data preparation steps for training the CNN model 220 and the implementation of the CNN model are described further below. The examiner interprets that the prior art is using the images acquired from the holographic microscope as seen in Figure 1 in order to train the CNN)and a pseudo area image for a ground truth image(¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). Then, each of cell's phase distribution images, binary masks and subsampled phase aberration images were augmented using flipping (horizontally and vertically) and rotating (90°, 180°, and 270°). Therefore, 1836 single cell phase distribution images, corresponding to 1836 single cell binary masks and 1260 sub-sampled background phase aberration were obtained. In order to create the training data set, 4-10 real phase maps of cells were randomly added into each of the 1260 phase aberration images that contain no samples at random positions.),the pseudo area image corresponding to the phase image, ((¶[0036] Forty holograms containing cancer cells were also reconstructed using the PCA method. For the training stage of the deep-learning CNN, 306 single cells were manually segmented from those forty reconstructed holograms to obtain real phase distribution images and corresponding ground truth binary images (0 for background, 1 for cells). [0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model. The examiner interprets the ground truth image is based on the phase image),
Nguyen does not explicitly teach the pseudo area image being based on a stained image. 
Sekiguchi teaches the pseudo area image being based on a stained image. (¶[0037] The first training image (70) is a bright field image captured under a bright field microscope of a stained image of a sample prepared by applying a bright field observation stain to a tissue sample taken from an individual or a sample containing cells collected from the individual, and the second training image (71) is a fluorescence image of a sample prepared by applying fluorescent nucleus stain to the sample under fluorescence observation under a microscope, wherein the position in the sample of the fluorescence image (71) corresponds to the position in the sample of the acquired bright field image (70). ¶[0064], A typical example of a sample containing cells is a sample for cytological diagnosis (cytological specimen), and staining is Papanicolaou staining. The examiner interprets the training images being used are stained images of cells.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Sekiguchi in order stain the cell image. One skilled in the art would have been motivated to modify Nguyen in this manner in order to improve the discrimination accuracy of the neural network. (Sekiguchi, ¶[0017])


Regarding Claim 13, the combination of Nguyen and Sekiguchi teaches the cell analysis device as recited in claim 8, wherein the machine learning uses a fully convolutional neural network. (Nguyen, ¶[0041] FIG. 6 is a flowchart that shows a process 600 for inputting data in a convolutional neural network model according to one example. The training data 602 and the ground truth 604 are fed to the CNN model 606.)
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20180292784 A1) in view of Sekiguchi et al. US PG-Pub (US 20190156481 A1) in view of Baur et al. US PG-Pub (US 20200072841 A1).
Regarding Claim 3, while the combination of Nguyen and Sekiguchi teaches the cell image analysis method as recited in claim 1, they don’t explicitly teach wherein in the machine learning model generation step, alignment processing of the phase image and the stained image of the cell and background removal processing of the stained image are performed. 
Baur teaches wherein in the machine learning model generation step, alignment processing of the phase image and the stained image of the cell and background removal processing of the stained image are performed.   (¶[0029] Subsequently the staining procedure is automatically performed by a cycling process including fluorescence tagging, washing, imaging and photo bleaching using 7 to 10 antibodies. The obtained digital data set is then processed by pixel alignment and flat-field correction of background and illumination faults. [0032] MELC technology-obtained phase-contrast images and fluorescence images produced after each antibody stain are aligned pixel wise and are corrected for illumination faults using flat-field correction. The alignment should reach a resolution of ±1 pixel. Post bleaching images are subtracted from the following fluorescence tag images. Superimposed images composed a n epitope expression in relation to each pixel (900×900-nm2 area) of a visual field (1024×1024 pixels). The examiner interprets that the prior art is aligning the phase and stained images of the cell after background removal is performed on the stained image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Sekiguchi with Baur in order to align the phase and stained images. One skilled in the art would have been motivated to modify [41] in this manner in order to allow for characterizing a melanocytic lesion as malignant, pre-malignant or benign. (Baur, ¶[0006])
Regarding Claim 11, while the combination of Nguyen and Sekiguchi teaches the cell analysis device as recited in claim 10, they don’t explicitly teach wherein the machine learning model generation unit performs alignment processing of the phase image and the stained image of the cell and background removal processing of the stained image.
Baur teaches wherein the machine learning model generation unit performs alignment processing of the phase image and the stained image of the cell and background removal processing of the stained image. (¶[0029] Subsequently the staining procedure is automatically performed by a cycling process including fluorescence tagging, washing, imaging and photo bleaching using 7 to 10 antibodies. The obtained digital data set is then processed by pixel alignment and flat-field correction of background and illumination faults. [0032] MELC technology-obtained phase-contrast images and fluorescence images produced after each antibody stain are aligned pixel wise and are corrected for illumination faults using flat-field correction. The alignment should reach a resolution of ±1 pixel. Post bleaching images are subtracted from the following fluorescence tag images. Superimposed images composed a n epitope expression in relation to each pixel (900×900-nm2 area) of a visual field (1024×1024 pixels). The examiner interprets that the prior art is aligning the phase and stained images of the cell after background removal is performed on the stained image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Sekiguchi with Baur in order to align the phase and stained images. One skilled in the art would have been motivated to modify [41] in this manner in order to allow for characterizing a melanocytic lesion as malignant, pre-malignant or benign. (Baur, ¶[0006])
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20180292784 A1) in view of Sekiguchi et al. US PG-Pub (US 20190156481 A1) in view of Baur et al. US PG-Pub (US 20200072841 A1) in further view of Hishida et al. US PG-Pub(US 20170213357 A1).
Regarding Claim 4, while the combination of Nguyen, Sekiguchi and Baur teaches the cell image analysis method as recited in claim 3, they don’t explicitly teach wherein in the machine learning model generation step, binarization processing and closing processing are performed on the stained image after the background removal processing.  
Hishida teaches wherein in the machine learning model generation step, binarization processing and closing processing are performed on the stained image after the background removal processing.   (¶[0092] In order to make these foreground voxels which should originally be the background return to background voxels, the binarization unit 151 executes closing processing of morphology processing (SP22). The black dot defects which have occurred in the binary image can be eliminated by executing the closing processing. The binarization unit 151 creates a binary image, from which the black dot defects have been eliminated and cleaned, and terminates this processing. ¶[0093] FIG. 5 illustrates processed images created by the binarization processing. Specifically speaking, FIG. 5 illustrates a binary image G21 before the closing processing and a binary image G22 after the closing processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen, Sekiguchi and Baur with Hishida in order to peform binarization and closing processing on the image. One skilled in the art would have been motivated to modify Nguyen, Sekiguchi and Baur in this manner in order to remove defects from the image. (Hishida, ¶[0092])
Regarding Claim 12, while the combination of Nguyen, Sekiguchi and Baur teaches the cell analysis device as recited in claim 11, they don’t explicitly teach wherein the machine learning model generation unit performs binarization processing and closing processing on the stained image after the background removal processing.
Hishida teaches wherein the machine learning model generation unit performs binarization processing and closing processing on the stained image after the background removal processing. (¶[0092] In order to make these foreground voxels which should originally be the background return to background voxels, the binarization unit 151 executes closing processing of morphology processing (SP22). The black dot defects which have occurred in the binary image can be eliminated by executing the closing processing. The binarization unit 151 creates a binary image, from which the black dot defects have been eliminated and cleaned, and terminates this processing. ¶[0093] FIG. 5 illustrates processed images created by the binarization processing. Specifically speaking, FIG. 5 illustrates a binary image G21 before the closing processing and a binary image G22 after the closing processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen, Sekiguchi and Baur with Hishida in order to peform binarization and closing processing on the image. One skilled in the art would have been motivated to modify Nguyen, Sekiguchi and Baur in this manner in order to remove defects from the image. (Hishida, ¶[0092])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20180292784 A1) in view of Sekiguchi et al. US PG-Pub (US 20190156481 A1) in view of Ichihashi et al. US PG-Pub(US 20220114819 A1).
Regarding Claim 6, while the combination of Nguyen and Sekiguchi teaches the cell image analysis method as recited in claim 1, they don’t explicitly teach wherein the analysis target cell is a stem cell including a mesenchymal stem cell.  
Ichihashi teaches wherein the analysis target cell is a stem cell including a mesenchymal stem cell. (¶[0027], The image processing device 1 analyzes an image P, which is a plurality of images in which cells C are detected at a plurality of times (for example, times T1 to T7 to be described below), by tracking the cells C. The tracking of the cell C includes, for example, calculating and obtaining a trajectory of the cell C in the image P on the basis of a specific condition. The cell C is, for example, an adherent cell (for example, a mesenchymal stem cell, a nerve cell, or an epithelial cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Sekiguchi with Ichihashi in order for the target cell to be a mesenchymal stem cell.. One skilled in the art would have been motivated to modify Nguyen and Sekiguchi in this manner in order to improve the accuracy of analysis of the movement of one cell. (Ichihashi, ¶[0056]) 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20180292784 A1) in view of Sekiguchi et al. US PG-Pub (US 20190156481 A1) in view of Porto et al. US PG-Pub(US 20210073513 A1).
Regarding Claim 7, while the combination of Nguyen and Sekiguchi teaches the cell image analysis method as recited in claim 2, they don’t explicitly teach wherein in the cell shape estimation step, information on one of an area, a perimeter, and a length of each cell is acquired by using the cell shape estimation image. 
Porto teaches wherein in the cell shape estimation step, information on one of an area, a perimeter, and a length of each cell is acquired by using the cell shape estimation image ( ¶[0077] Example cell texture metrics and cell shape descriptors include, but are not limited to, a cell's size, perimeter, eccentricity, fluorescent intensity, aspect ratio, solidity, Feret's diameter, phase contrast entropy and phase contrast standard deviation. [0099] The segmentation map can also be used to determine one or more shape descriptor metrics for the cell. Such shape descriptor metrics can a degree of circularity of the cell, a degree of roundness of a convex hull of the cell, or a proportion of the convex hull of the cell that is occupied by the cell, the aspect ratio of a cell (i.e., the ratio of the cell's maximal length to its orthogonal axis), the geographical centroid of the cell, the intensity-weighted centroid of the cell or the difference between those two centroids, or some other metric related to the cell shape.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Sekiguchi with Porto in order to determine the cell shape by area, perimeter and length of the cell. One skilled in the art would have been motivated to modify Nguyen and Sekiguchi in this manner in order to use the cell metrics to classy the cell in the target sample. (Porto, ¶[0004])
Regarding Claim 14, while the combination of Nguyen and Sekiguchi teaches the cell analysis device as recited in claim 9, they don’t explicitly teach wherein the cell shape estimation unit acquires information on one of an area, a perimeter, and a length of each cell using the cell shape estimation image.
Porto teaches wherein the cell shape estimation unit acquires information on one of an area, a perimeter, and a length of each cell using the cell shape estimation image. (¶[0077] Example cell texture metrics and cell shape descriptors include, but are not limited to, a cell's size, perimeter, eccentricity, fluorescent intensity, aspect ratio, solidity, Feret's diameter, phase contrast entropy and phase contrast standard deviation. [0099] The segmentation map can also be used to determine one or more shape descriptor metrics for the cell. Such shape descriptor metrics can a degree of circularity of the cell, a degree of roundness of a convex hull of the cell, or a proportion of the convex hull of the cell that is occupied by the cell, the aspect ratio of a cell (i.e., the ratio of the cell's maximal length to its orthogonal axis), the geographical centroid of the cell, the intensity-weighted centroid of the cell or the difference between those two centroids, or some other metric related to the cell shape.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Sekiguchi with Porto in order to determine the cell shape by area, perimeter and length of the cell. One skilled in the art would have been motivated to modify Nguyen and Sekiguchi in this manner in order to use the cell metrics to classy the cell in the target sample. (Porto, ¶[0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663